EXHIBIT 10.1


SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT


This SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT dated as
of September 14, 2012 (this “Amendment”), is by and among USEC INC., a Delaware
corporation (“Holdings”), UNITED STATES ENRICHMENT CORPORATION, a Delaware
corporation (together with Holdings, the “Borrowers”), those Lenders under the
Credit Agreement referred to below which are signatories to this Amendment, and
JPMORGAN CHASE BANK, N.A., as Administrative and Collateral Agent (the
“Administrative Agent”), and amends that certain Fourth Amended and Restated
Credit Agreement dated as of March 13, 2012 (as previously amended, the
“Existing Credit Agreement” and, as further amended by this Amendment, the
“Credit Agreement”), among the Borrowers, the Lenders party thereto, the
Administrative Agent and the other financial institutions named therein as
“agents”, “bookrunners” and “arrangers”.
 
WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders amend the Existing Credit Agreement as more fully described herein; and
 
WHEREAS, the Administrative Agent and the Lenders party to this Amendment are
willing to amend the Existing Credit Agreement as provided herein, all subject
to the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties hereto hereby agree as follows:
 
1. Capitalized Terms.  Capitalized terms used herein which are defined in the
Existing Credit Agreement have the same meanings herein as therein, except to
the extent that such meanings are amended hereby.
 
2. Amendment to Existing Credit Agreement.  Subject to the satisfaction of the
terms and conditions set forth in Section 4 hereof and in reliance on the
representations set forth in Section 3 hereof, the Existing Credit Agreement is
hereby amended, effective as of August 31, 2012, as follows:
 
(a) Section 1.01 of the Existing Credit Agreement is hereby amended by deleting
the defined term “Collateral Coverage Ratio” in its entirety and replacing such
defined term with the following new defined term:
 
“‘Collateral Coverage Ratio’ means, as of any date of determination, the ratio
of (a) the sum of (i) eighty-five percent (85%) of the positive difference
between (A) the Net Amount of Eligible Receivables and (B) the Borrowing Base
Reserves (Receivables), each computed as set forth in the then most recent
Borrowing Base Certificate delivered to the Administrative Agent pursuant to
Section 5.01(g), plus (ii) eighty-five percent (85%) of the positive difference
between (A) the net orderly liquidation value of Eligible Inventory and (B) the
Borrowing Base Reserves (Inventory), each computed as set forth in the then most
recent Borrowing Base Certificate delivered to the Administrative Agent pursuant
to Section 5.01(g), plus (iii) 85% of the net orderly liquidation value of
Qualified In Transit Inventory, plus (iv) the Pledged Cash Component to (b) the
sum of (i) the aggregate Revolving Commitments of the Revolving Lenders as of
such date plus (ii) the aggregate outstanding principal balance of the Term
Loans as of such date.”
 
(b) Section 1.01 of the Existing Credit Agreement is hereby further amended by
adding the following new defined terms “Monthly Collateral Coverage Period”,
“Monthly Compliance Certificate”, “Pledged Cash Component” and “Pledged Money
Market Account” in appropriate alphabetical order:
 
“‘Monthly Collateral Coverage Period’ means, each monthly period (a) commencing
on the date of delivery by the Borrowers to the Administrative Agent of a
Monthly Compliance Certificate and (b) ending on the date of delivery by the
Borrowers to the Administrative Agent of the next Monthly Compliance
Certificate.
 
“‘Monthly Compliance Certificate’ means a Compliance Certificate delivered by
the Borrowers to Administrative Agent in accordance with the provisions of
Section 5.01(d) in connection with the delivery of monthly financial statements
required to be delivered by the Borrowers pursuant to Section 5.01(c).
 
“‘Pledged Cash Component’ means, for any Monthly Collateral Coverage Period, the
lesser of (a) the amount of cash specified by the Borrowers in the Monthly
Compliance Certificate delivered by the Borrowers on first day of such Monthly
Collateral Coverage Period (the “Specified Pledged Cash Amount”) that the
Borrowers covenant to maintain in the Pledged Money Market Account (which
Specified Pledged Cash Amount, if not $0, shall be an integral multiple of
$5,000,000 but not more than $25,000,000) until delivery by the Borrowers of the
next Monthly Compliance Certificate, or (b) the actual amount of cash on deposit
in the Pledged Money Market Account during such Monthly Collateral Coverage
Period; provided that, (i) the Pledged Cash Component shall equal $0 if at time
the Pledged Money Market Account is not subject to a control agreement in favor
of the Administrative Agent pursuant to which the Administrative Agent has a
perfected, first priority Lien thereon for the benefit of the Lenders, and (ii)
the Specified Pledged Cash Amount for the period from August 31, 2012 through
the date of delivery by the Borrowers of the Monthly Compliance Certificate for
the month ended August 31, 2012 shall equal $25,000,000.
 
“‘Pledged Money Market Account’ means (a) that certain money market Securities
Account (as such term is defined in the Security Agreement) of the Borrowers
maintained with Chase or its Affiliates designated with an account number ending
with the digits “309”, or (b) such other money market Securities Account
established in favor of the Borrowers by, and maintained with, Chase or its
Affiliates that replaces the money market Securities Account described in clause
(a) of this definition.”
 
(c) Section 5.01 of the Existing Credit Agreement is hereby amended by deleting
subsection 5.01(g) in its entirety and replacing such subsection with the
following new subsection 5.01(g):
 
“(g)           within fifteen (15) Business Days after the end of each calendar
month (or, if, at any time, Availability shall fall below $35,000,000, then,
during the period from the date that Availability fell below such amount and
continuing until the ninetieth (90th) consecutive day on which Availability
exceeds $35,000,000, with such greater frequency as the Administrative Agent
shall request, in its Permitted Discretion), (i) a certificate substantially in
the form of Exhibit 5.01(g) hereto (a “Borrowing Base Certificate”) executed by
a Financial Officer of the Borrowers demonstrating compliance as at the end of
each month (or as of the end of such more frequent period, as applicable) with
the Availability requirements, which shall include a Borrowing Base calculation,
inventory designation, an inventory reconciliation delineating Credit Party
owned inventory versus Customer owned inventory (to the extent included in the
determination of the Borrowing Base or any reserves with respect thereto), (ii)
an aging schedule of Receivables and a report showing debit and credit
adjustments to Receivables, a reconciliation of Receivables aging to the general
ledger, accounts payable listing and reconciliation of accounts payable listing
to the general ledger, a detailed list of customer liabilities and deferred
revenue accounts, a detailed inventory report, detailed credit insurance
coverage by Customer and binding order backlog information, and (iii) a report
showing the actual amount of cash of the Borrowers as of the end of each month
(or as of the end of such more frequent period, as applicable) on deposit in the
Pledged Money Market Account and in each other deposit account or securities
account maintained at Chase or its Affiliates that is subject to a control
agreement in favor of the Administrative Agent pursuant to which the
Administrative Agent has a perfected, first priority Lien thereon for the
benefit of the Lenders, all such certificates, schedules, reports and
reconciliations in form and detail satisfactory to the Administrative Agent in
its Permitted Discretion; provided that in the event that such Borrowing Base
Certificates and reports described in clauses (i) and (ii) above are required
more frequently than monthly, inventory data will not be required to be reported
more frequently than monthly;”
 
(d) Section 5.12 of the Existing Credit Agreement is hereby amended by adding
the following four new sentences to the end of Section 5.12:
 
“On the date of delivery of each Monthly Compliance Certificate, the Borrowers
shall fix the Specified Pledged Cash Amount for the Monthly Collateral Coverage
Period then commencing by specifying such amount on such Monthly Compliance
Certificate (which Specified Pledged Cash Amount may be greater than or less
than the Specified Pledged Cash Amount for the prior Monthly Collateral Coverage
Period).  If the Borrowers elect to reduce the Specified Pledged Cash Amount for
any Monthly Collateral Coverage Period to an amount that is less than the
Specified Pledged Cash Amount in effect during the prior Monthly Collateral
Coverage Period (a “Pledged Cash Reduction”), the Borrowers shall be permitted
to request that the Administrative Agent (or Chase or its Affiliates, as
applicable) withdraw cash from the Pledged Money Market Account and deliver it
to the Borrowers; provided that, after giving effect to such withdrawal of cash,
the actual amount of cash on deposit in the Pledged Money Market Account is
equal to or greater than the new Specified Pledged Cash Amount; and provided,
further, that the Borrowers shall not be permitted to effectuate a Pledged Cash
Reduction unless (i) no Default or Event of Default shall have occurred and be
continuing or shall result therefrom, and (ii) as of the last day of the month
most recently ended prior to the delivery of such Monthly Compliance
Certificate, and, as of the date of delivery of such Monthly Compliance
Certificate, the Collateral Coverage Ratio (in each case, computed after giving
effect to the proposed Pledged Cash Reduction) shall not be less than the
minimum Collateral Coverage Ratio required by Section 6.10. At all times during
each Monthly Collateral Coverage Period, the Borrowers shall maintain a minimum
cash balance in the Pledged Money Market Account of not less than the Specified
Pledged Cash Amount set forth in the Monthly Compliance Certificate delivered at
the commencement of such Monthly Collateral Coverage Period.  The Borrowers
shall cause the Pledged Money Market Account at all times to remain subject to
the exclusive control and dominion of the Administrative Agent. ”
 
(e) Schedule A to Exhibit 5.01(d) is hereby replaced in its entirety with the
new Schedule A attached hereto.
 
3. No Default; Representations and Warranties, etc.  Each of the Borrowers
represents and warrants to the Lenders and the Administrative Agent that, after
giving effect to this Amendment, as of the date hereof (a) the representations
and warranties of the Credit Parties contained in Article III of the Existing
Credit Agreement are true and correct in all material respects as of the date
hereof as if made on such date (except to extent that such representations and
warranties expressly relate to an earlier date, in which case they shall be true
and correct in all material respects as of such date); (b) the Borrowers are in
compliance in all material respects with all of the terms and provisions set
forth in the Credit Agreement and the other Financing Documents to be observed
or performed by them thereunder; (c) no Default or Event of Default has occurred
and is continuing; and (d) the execution, delivery and performance by the
Borrowers of this Amendment (i) have been duly authorized by all necessary
corporate and, if required, shareholder action on the part of the Borrowers,
(ii) will not violate any applicable law or regulation applicable to the
Borrowers or the organizational documents of any Borrower, (iii) will not
violate or result in a default under any indenture, agreement or other
instrument binding on any Borrower or any of its assets and (iv) do not require
any consent, waiver or approval of or by any Person (other than the
Administrative Agent and the Lenders) which has not been obtained.
 
4. Conditions Precedent.  The effectiveness of this Amendment shall be
conditioned upon the satisfaction of the following conditions precedent:
 
(a) Counterparts of Amendment:  The Administrative Agent shall have received
counterparts of this Amendment signed on behalf of the Borrowers and the
Required Revolving Lenders voting as a separate Class and the Required Term
Lenders voting as a separate Class and a counterpart of the Ratification of
Guarantee attached hereto signed on behalf of NAC International Inc., as
Guarantor (which counterparts may be delivered by telecopy or electronic
transmission of a pdf of a signed signature page to this Amendment or such
Ratification of Guarantee, as applicable).
 
(b)           Other Documents:  The Administrative Agent shall have received
such other documents from the Credit Parties as the Administrative Agent shall
reasonably request in connection herewith prior to the execution of this
Amendment by the Borrowers, all of which shall be satisfactory in form and
substance to the Administrative Agent.
 
5. RELEASE.  EACH CREDIT PARTY HEREBY ACKNOWLEDGES AND AGREES THAT:  (A) NEITHER
IT NOR ANY OF ITS AFFILIATES HAS ANY CLAIM OR CAUSE OF ACTION AGAINST THE
ADMINISTRATIVE AGENT OR ANY LENDER (OR ANY OF THEIR RESPECTIVE AFFILIATES,
OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS, CONSULTANTS OR AGENTS) AND (B) THE
ADMINISTRATIVE AGENT AND EACH LENDER HAS HERETOFORE PROPERLY PERFORMED AND
SATISFIED IN A TIMELY MANNER ALL OF ITS OBLIGATIONS TO SUCH CREDIT PARTY AND ITS
AFFILIATES UNDER THE CREDIT AGREEMENT AND THE OTHER FINANCING DOCUMENTS. 
NOTWITHSTANDING THE FOREGOING, THE ADMINISTRATIVE AGENT AND THE LENDERS WISH
(AND EACH CREDIT PARTY AGREES) TO ELIMINATE ANY POSSIBILITY THAT ANY PAST
CONDITIONS, ACTS, OMISSIONS, EVENTS OR CIRCUMSTANCES WOULD IMPAIR OR OTHERWISE
ADVERSELY AFFECT ANY OF THE ADMINISTRATIVE AGENT'S AND THE LENDERS' RIGHTS,
INTERESTS, SECURITY AND/OR REMEDIES UNDER THE CREDIT AGREEMENT AND THE OTHER
FINANCING DOCUMENTS.  ACCORDINGLY, FOR AND IN CONSIDERATION OF THE AGREEMENTS
CONTAINED IN THIS AMENDMENT AND OTHER GOOD AND VALUABLE CONSIDERATION, EACH
CREDIT PARTY (FOR ITSELF AND ITS AFFILIATES AND THE SUCCESSORS, ASSIGNS, HEIRS
AND REPRESENTATIVES OF EACH OF THE FOREGOING) (COLLECTIVELY, THE "RELEASORS")
DOES HEREBY FULLY, FINALLY, UNCONDITIONALLY AND IRREVOCABLY RELEASE AND FOREVER
DISCHARGE THE ADMINISTRATIVE AGENT, EACH LENDER AND EACH OF THEIR RESPECTIVE
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS, CONSULTANTS AND AGENTS
(COLLECTIVELY, THE "RELEASED PARTIES") FROM ANY AND ALL DEBTS, CLAIMS,
OBLIGATIONS, DAMAGES, COSTS, ATTORNEYS' FEES, SUITS, DEMANDS, LIABILITIES,
ACTIONS, PROCEEDINGS AND CAUSES OF ACTION, IN EACH CASE, WHETHER KNOWN OR
UNKNOWN, CONTINGENT OR FIXED, DIRECT OR INDIRECT, AND OF WHATEVER NATURE OR
DESCRIPTION, AND WHETHER IN LAW OR IN EQUITY, UNDER CONTRACT, TORT, STATUTE OR
OTHERWISE, WHICH ANY RELEASOR HAS HERETOFORE HAD OR NOW OR HEREAFTER CAN, SHALL
OR MAY HAVE AGAINST ANY RELEASED PARTY BY REASON OF ANY ACT, OMISSION OR THING
WHATSOEVER DONE OR OMITTED TO BE DONE ON OR PRIOR TO THE DATE HEREOF ARISING OUT
OF, CONNECTED WITH OR RELATED IN ANY WAY TO THIS AMENDMENT, THE CREDIT AGREEMENT
OR ANY OTHER FINANCING DOCUMENT, OR ANY ACT, EVENT OR TRANSACTION RELATED OR
ATTENDANT THERETO, OR THE AGREEMENTS OF THE ADMINISTRATIVE AGENT OR ANY LENDER
CONTAINED THEREIN, OR THE POSSESSION, USE, OPERATION OR CONTROL OF ANY OF THE
ASSETS OF EACH CREDIT PARTY, OR THE MAKING OF ANY LOANS OR OTHER ADVANCES, OR
THE MANAGEMENT OF SUCH LOANS OR ADVANCES OR THE COLLATERAL ON OR PRIOR TO THE
DATE HEREOF.
 
6. Miscellaneous.
 
(a) The Borrowers, the Lenders and the Administrative Agent hereby ratify and
confirm the terms and provisions of the Credit Agreement and the other Financing
Documents and agree that, except to the extent specifically amended hereby, the
Credit Agreement, the other Financing Documents and all related documents shall
remain in full force and effect.  Nothing contained herein shall constitute a
waiver of any provision of the Financing Documents.
 
(b) The Borrowers agree to pay all reasonable and documented expenses, including
legal fees and disbursements, incurred by the Administrative Agent in connection
with this Amendment and the transactions contemplated thereby.
 
(c) This Amendment may be executed in any number of counterparts (including by
way of facsimile transmission), each of which, when executed and delivered,
shall be an original, but all counterparts shall together constitute one
instrument.
 
(d) This Amendment shall be governed by the laws of the State of New York and
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
BORROWERS:
 
USEC INC.
 
By /s/ Stephen S. Greene
Name: Stephen S. Greene
Title:   Vice President and Treasurer


 
UNITED STATES ENRICHMENT CORPORATION
 
By /s/ Stephen S. Greene
Name: Stephen S. Greene
Title:   Vice President and Treasurer


 
ADMINISTRATIVE AGENT:
 
JPMORGAN CHASE BANK, N.A., as Administrative and Collateral Agent
 
By: /s/ Dan Bueno
 
Name: Dan Bueno
 
Title:  Vice President
 
LENDERS:
 
JPMORGAN CHASE BANK, N.A., as Revolving Lender
 
By: /s/ Dan Bueno
 
Name: Dan Bueno
 
Title:  Vice President
 
WELLS FARGO CAPITAL FINANCE, LLC, as Revolving Lender
 
By: /s/ Michael Henry
 
Name: Michael Henry
 
Title:  Vice President
 
ALLY COMMERCIAL FINANCE LLC, as Revolving Lender
 
By: /s/ W. Wakefield Smith
 
Name: W. Wakefield Smith
 
Title: Senior Director
 
FIRST NIAGARA FINANCE, INC. a wholly-owned subsidiary of First Niagara Bank,
N.A., as Revolving Lender
 
By: /s/ Michael Schwartz
 
Name:  Michael Schwartz
 
Title:  Vice President, ABL Senior Portfolio Manager
 
JPMORGAN CHASE BANK, N.A., as Term Lender
 
By: /s/ Dan Bueno
 
Name: Dan Bueno
 
Title:  Vice President
 
HIGHBRIDGE SENIOR LOAN HOLDINGS, L.P., as Term Lender
 
By:  Highbridge Principal Strategies, LLC, its Investment Manager
 
By: /s/ Kevin Griffin
 
Name:  Kevin Griffin
 
Title:  Managing Director
 
HIGHBRIDGE PRINCIPAL STRATEGIES-SENIOR LOAN FUND II, L.P., as Term Lender
 
By:  Highbridge Principal Strategies, LLC, its Investment Manager
 
By: /s/ Kevin Griffin
 
Name:  Kevin Griffin
 
Title:  Managing Director
 
HIGHBRIDGE SENIOR LOAN SECTOR A INVESTMENT FUND, L.P., as Term Lender
 
By:  Highbridge Principal Strategies, LLC, its Investment Manager
 
By: /s/ Kevin Griffin
 
Name:  Kevin Griffin
 
Title:  Managing Director
 
CONTINENTAL CASUALTY COMPANY, as Term Lender
 
By: /s/ Edward J. Lavin
 
Name:  Edward J. Lavin
 
Title:  Assistant Vice President
 


 

 
 

--------------------------------------------------------------------------------

 

[sch-a.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 

RATIFICATION OF GUARANTEE
 
The undersigned Guarantor hereby acknowledges and consents to the foregoing
Second Amendment to Fourth Amended and Restated Credit Agreement (the “Second
Amendment”) among USEC Inc. (“Holdings”), United States Enrichment Corporation
(together with Holdings, the “Borrowers”), those Lenders party thereto, and
JPMorgan Chase Bank, N.A., as administrative agent and collateral agent (the
“Administrative Agent”), confirms that the obligations of the Borrowers under
the Credit Agreement (as such term is defined in the Second Amendment)
constitute “Guaranteed Obligations” guarantied by and entitled to the benefits
of the Fourth Amended and Restated Guarantee dated as of March 13, 2012 executed
and delivered by the Guarantor (the “Guarantee”), agrees that the Guarantee
remains in full force and effect and ratifies and confirms all of its
obligations thereunder.  Capitalized terms used but not otherwise defined herein
shall have the meanings attributed to them in the Guarantee.
 
GUARANTOR:
 
NAC INTERNATIONAL INC.
 
By: /s/ Kent S. Cole
Name:  Kent S. Cole
Title: President


 


 